CUNNINGHAM, J.,
CONCURRING:
I concur completely with the excellent opinion by Justice Venters. I write only to lament that we remain constrained by the U.S. Supreme Court as to the illogical consideration of compensatory damages in determining the appropriateness of the amount of punitive damages.
Every law student knows that punitive damages are to punish egregious wrongdoing by the tortfeasor. It is not intended to be a windfall for the victim, although in reality it can be a lucrative award. The well educated, skilled, and young victim of a tortious act will normally have the potential for a higher compensatory award in the like of lost future income than the poor, unskilled, uneducated and the elderly. Or, as in this case, the handicapped homeless.
Such a factor can be equally unfair when applied to injuries to property. A wrongful “trashing out” of a hovel by an errant lending institution is deserving of no less punitive damages than the victimizing of the most opulent mansion.
It is a paradox that in attempting to keep the amount of punitive damages within constitutional range, we invade an even more critical constitutional interest — equal protection.
Justice Venters has aptly pointed out that the Campbell case allows some flexibility on that factor, which is helpful in this case. However, it remains a stump in the road with which we constantly have to collide or drive around. Were it my call, I would pitch that required consideration once and for all.